Electronically Filed
                                           Intermediate Court of Appeals
                                           CAAP-XX-XXXXXXX
                                           26-AUG-2022
                                           08:33 AM
                                           Dkt. 49 ODSLJ

                        NO. CAAP-XX-XXXXXXX


              IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI I


                    WN, Petitioner-Appellant, v.
                       SM, Respondent-Appellee


        APPEAL FROM THE FAMILY COURT OF THE THIRD CIRCUIT
                      (FC-M NO. 14-1-0034K)


   ORDER DISMISSING APPEAL FOR LACK OF APPELLATE JURISDICTION
     (By: Hiraoka, Presiding Judge, McCullen and Chan, JJ.)
          Upon review of the record, it appears this court lacks
appellate jurisdiction over Petitioner-Appellant WN's appeal from
the October 19, 2021 Order After Status Conference (Status
Order), entered by the Family Court of the Third Circuit in FC-M
No. 14-1-0034K, because the Status Order is not a final
appealable order.
          Pursuant to Hawaii Revised Statutes (HRS) § 571-54
(2018), "appeals in family court cases, as in other civil cases,
may be taken only from (1) a final judgment, order, or decree, .
. . or (2) a certified interlocutory order."    In re Doe,
96 Hawai i 272, 283, 30 P.3d 878, 889 (2001) (citations omitted).
"Final order means an order ending the proceedings, leaving
nothing further to be accomplished."   Familian Northwest, Inc. v.
Cent. Pac. Boiler & Piping, Ltd., 68 Haw. 368, 370, 714 P.2d 936,
937 (1986) (cleaned up).
          As the Status Order expressly set the underlying matter
for further status, it is not a final order ending the
proceedings leaving nothing further to be accomplished.
          Moreover, the Family Court did not certify the Status
Order as an appealable interlocutory order.
          Finally, as WN is not the child's parent, he has no
"fundamental liberty interest" in the custody and care of the
child to trigger the exception to the finality rule.     See In re
Doe, 77 Hawai i 109, 115, 883 P.2d 30, 36 (1994) (noting that
"parents have 'fundamental liberty interest[s]' in the care,
custody, and management of the child") (citation omitted).
          Therefore, IT IS HEREBY ORDERED that this appeal is
dismissed for lack of jurisdiction.
          DATED:   Honolulu, Hawai i, August 26, 2022.

                                     /s/ Keith K. Hiraoka
                                     Presiding Judge

                                     /s/ Sonja M.P. McCullen
                                     Associate Judge

                                     /s/ Derrick H.M. Chan
                                     Associate Judge




                                 2